Exhibit 10.5

 

FORM OF INDEMNIFICATION AGREEMENT

 

This INDEMNIFICATION AGREEMENT made and entered into as of April 28, 2015
(“Agreement”), by and between EXTERRAN CORPORATION, a Delaware corporation
(“Company”), and [                       ] (“Indemnitee”).

 

W I T N E S S E T H:

 

WHEREAS, highly skilled and competent persons are becoming more reluctant to
serve public corporations as directors or officers unless they are provided with
adequate protection through insurance and indemnification against inordinate
risks of claims and actions against them arising out of their service to and
activities on behalf of a corporation; and

 

WHEREAS, uncertainties relating to indemnification have increased the difficulty
of attracting and retaining such persons; and

 

WHEREAS, the Board of Directors has determined that the inability to attract and
retain such persons is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future; and

 

WHEREAS, while the Amended and Restated Bylaws of the Company (the “Bylaws”)
require indemnification of the officers and directors of the Company, the Bylaws
and the General Corporation Law of the State of Delaware (the “DGCL”) expressly
provide that the indemnification provisions set forth therein are not exclusive,
and thereby contemplate that contracts may be entered into between the Company
and its directors, officers and other persons with respect to indemnification;
and

 

WHEREAS, Indemnitee does not regard the protection available under the Bylaws
and through insurance as adequate in the present circumstances, and may not be
willing to serve as an officer, director, employee or agent without adequate
protection, and the Company desires Indemnitee to serve in one or more such
capacities; and

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify Indemnitee to the fullest extent permitted by
applicable law so that Indemnitee will serve or continue to serve the Company
free from undue concern that Indemnitee will not be so indemnified; and

 

WHEREAS, Indemnitee is willing to serve and to take on additional service for or
on behalf of the Company on the condition that Indemnitee be so indemnified; and

 

WHEREAS, this Agreement is a supplement to and in furtherance of the Bylaws and
any resolutions adopted pursuant thereto, and shall not be deemed a substitute
therefor, nor to diminish or abrogate any rights of Indemnitee thereunder.

 

EXTERRAN CORPORATION

INDEMNIFICATION AGREEMENT

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1.              Services by Indemnitee.  Indemnitee agrees to serve as a
director, officer, employee or agent of the Company.  This Agreement does not
create or otherwise establish any right on the part of Indemnitee to be and
continue to be nominated to be a director, officer, employee or agent of the
Company and does not create an employment contract between the Company and
Indemnitee.

 

Section 2.              Indemnification.  The Company shall indemnify Indemnitee
to the fullest extent permitted by applicable law in effect on the date hereof
or as such laws may from time to time be amended.  Without diminishing the scope
of the indemnification provided by this Section 2, the rights of indemnification
of Indemnitee provided hereunder shall include but shall not be limited to those
rights, except to the extent expressly prohibited by applicable law.

 

Section 3.              Action or Proceeding Other Than an Action by or in the
Right of the Company.  Indemnitee shall be entitled to the indemnification
rights provided in this Section 3 if Indemnitee is a party to or participant in
or is threatened to be made a party to or participant in any threatened, pending
or completed action, suit or proceeding, whether civil, criminal, administrative
or investigative in nature, other than an action by or in the right of the
Company to procure a judgment in its favor, by reason of the fact that
Indemnitee is or was a director, officer, employee, agent, or fiduciary of the
Company or is or was serving at the request of the Company as a director,
officer, employee, agent, or fiduciary of any other entity or by reason of
anything done or not done by him or her in any such capacity.  Pursuant to this
Section 3, Indemnitee shall be indemnified to the fullest extent permitted by
applicable law against expenses (including attorneys’ fees and disbursements),
judgments, penalties, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee in connection with such action, suit or
proceeding (including, but not limited to, the investigation, defense or appeal
thereof or any claim, issue or matter therein), if Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful.

 

Section 4.              Actions by or in the Right of the Company.  Indemnitee
shall be entitled to the indemnification rights provided in this Section 4 if
Indemnitee is a person who  was or is made a party to or participant in or is
threatened to be made a party to or participant in any threatened, pending or
completed action or suit brought by or in the right of the Company to procure a
judgment in its favor by reason of the fact that Indemnitee is or was a
director, officer, employee, agent, or fiduciary of the Company or is or was
serving at the request of the Company as a director, officer, employee, agent,
or fiduciary of any other entity by reason of anything done or not done by
Indemnitee in any such capacity.  Pursuant to this Section 4, Indemnitee shall
be indemnified to the fullest extent permitted by applicable law against
expenses (including attorneys’ fees and disbursements) actually and reasonably
incurred by Indemnitee in connection with such action or suit (including, but
not limited to, the investigation, defense, settlement or appeal thereof or any
claim, issue or matter therein) if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company; provided, however, that no such indemnification shall
be made in respect of any

 

2

--------------------------------------------------------------------------------


 

claim, issue or matter as to which Indemnitee shall have been finally adjudged
by a court to be liable to the Company, unless, and only to the extent that, the
Court of Chancery of the State of Delaware or the court in which such action or
suit was brought shall determine upon application that, despite such
adjudication of liability but in view of all the circumstances of the
case, Indemnitee is fairly and reasonably entitled to indemnification for such
expenses which such court shall deem proper.

 

Section 5.              Indemnification for Expenses of Successful Party. 
Notwithstanding the other provisions of this Agreement, to the extent that
Indemnitee has been successful on the merits or otherwise in defense of any
action, suit or proceeding referred to in Section 3 or 4 hereof, or in defense
of any claim, issue or matter therein, Indemnitee shall be indemnified against
all expenses (including attorneys’ fees and disbursements) actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith.  For purposes of this Section and Section 6 below, and without
limitation, the termination of any claim, issue or matter in any such action,
suit or proceeding by dismissal, with or without prejudice, shall be deemed to
be a successful result as to such claim, issue or matter.

 

Section 6.              Partial Indemnification.  If Indemnitee is only
partially successful in the defense, investigation, settlement or appeal of any
action, suit, investigation or proceeding described in Section 4 hereof, and as
a result is not entitled under Section 5 hereof to indemnification by the
Company for the total amount of the expenses (including attorneys’ fees and
disbursements), judgments, penalties, fines, and amounts paid in settlement
actually and reasonably incurred by Indemnitee, the Company shall nevertheless
indemnify Indemnitee, as a matter of right pursuant to Section 5 hereof, to the
extent Indemnitee has been partially successful.  If the Indemnitee is only
partially successful in any such action, suit, investigation or proceeding, the
Company shall also indemnify Indemnitee, to the fullest extent permitted by
applicable law, against all expenses (including attorneys’ fees and
disbursements) reasonably incurred in connection with a claim, issue or matter
related to any claim, issue or matter on which the Indemnitee was successful.

 

Section 7.              Indemnification for Expenses of a Witness.  To the
extent that Indemnitee is, by reason of Indemnitee’s Corporate Status (as
hereinafter defined), a witness in any proceeding, Indemnitee shall be
indemnified by the Company against all expenses actually and reasonably incurred
by Indemnitee or on Indemnitee’s behalf in connection therewith.

 

Section 8.              Additional Indemnification.

 

(a)           Notwithstanding any limitation in Sections 3, 4, 5 or 6 hereof,
the Company shall indemnify Indemnitee to the fullest extent permitted by
applicable law if Indemnitee is a party to or threatened to be made a party to
any action, suit or proceeding (including any action, suit or proceeding by or
in the right of the Company to procure a judgment in its favor) against all
expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee in connection with the action, suit or
proceeding.

 

(b)           For purposes of Section 8(a), the meaning of the phrase “to the
fullest extent permitted by applicable law” shall include, but not be limited
to:

 

3

--------------------------------------------------------------------------------


 

(i)            to the fullest extent permitted by the provision of the DGCL that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the DGCL, and

 

(ii)           to the fullest extent authorized or permitted by any amendments
to or replacements of the DGCL adopted after the date of this Agreement that
increase the extent to which a corporation may indemnify its officers and
directors.

 

Section 9.              Exclusions.  Notwithstanding any provision of this
Agreement, the Company shall not be obligated under this Agreement to make any
indemnity (and, with respect to clause (c) below, advancement of expenses) in
connection with any claim made against Indemnitee:

 

(a)           for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision; or

 

(b)           for (i) an accounting of profits made from the purchase and sale
(or sale and purchase) by Indemnitee of securities of the Company within the
meaning of Section 16(b) of the Exchange Act (as hereinafter defined) or similar
provisions of state statutory law or common law, or (ii) any reimbursement of
the Company by the Indemnitee of any bonus or other incentive-based or
equity-based compensation or of any profits realized by the Indemnitee from the
sale of securities of the Company, as required in each case under the Exchange
Act (including any such reimbursements that arise from an accounting restatement
of the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”), or the payment to the Company of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act), or

 

(c)           except as provided in Section 13 of this Agreement, in connection
with any action, suit or proceeding (or any part thereof) initiated by
Indemnitee, including any action, suit or proceeding (or any part thereof)
initiated by Indemnitee against the Company or its directors, officers,
employees or other indemnitees, unless (i) the Board of Directors authorized the
action, suit or proceeding (or any part thereof) prior to its initiation or
(ii) the Company provides the indemnification or advancement of expenses, in its
sole discretion, pursuant to the powers vested in the Company under applicable
law.

 

Section 10.            Determination of Entitlement to Indemnification.

 

(a)           Upon written request by Indemnitee for indemnification pursuant to
Section 3 or 4 hereof, the entitlement of the Indemnitee to indemnification
pursuant to the terms of this Agreement shall be determined by the following
person or persons who shall be empowered to make such determination:  (i) if a
Change of Control shall have occurred, by Independent Counsel (as hereinafter
defined) in a written opinion to the Board of Directors, a copy of which shall
be delivered to Indemnitee, or (ii) if a Change of Control shall not have
occurred, (A) by the Board of Directors, by a majority vote of the Disinterested
Directors (as hereinafter defined) even if less than a quorum; or (B) if there
are no such Disinterested Directors or if such Disinterested Directors so
direct, by Independent Counsel in a written

 

4

--------------------------------------------------------------------------------


 

opinion to the Board of Directors, a copy of which shall be delivered to
Indemnitee; or (C) if so directed by the Board of Directors, by the stockholders
of the Company.  Such determination of entitlement to indemnification shall be
made not later than 60 days after receipt by the Company of a written request
for indemnification.  Such request shall include documentation or information
which is necessary for such determination and which is reasonably available to
Indemnitee.  To the fullest extent not prohibited by law, any expenses
(including attorneys’ fees) incurred by Indemnitee in connection with
Indemnitee’s request for indemnification hereunder shall be borne by the
Company, and the Company hereby indemnifies and agrees to hold Indemnitee
harmless therefrom irrespective of the outcome of the determination of
Indemnitee’s entitlement to indemnification.  If the person making such
determination shall determine that Indemnitee is entitled to indemnification as
to part (but not all) of the application for indemnification, such person shall
reasonably prorate such partial indemnification among such claims, issues or
matters.

 

(b)           In the event the determination of entitlement to indemnification
is to be made by Independent Counsel pursuant to Section 10(a) hereof, the
Independent Counsel shall be selected as provided in this Section 10(b).  If a
Change of Control shall not have occurred, the Independent Counsel shall be
selected by the Board of Directors, and the Company shall give written notice to
Indemnitee advising Indemnitee of the identity of the Independent Counsel so
selected.  If a Change of Control shall have occurred, the Independent Counsel
shall be selected by Indemnitee (unless Indemnitee shall request that such
selection be made by the Board of Directors, in which event the preceding
sentence shall apply), and Indemnitee shall give written notice to the Company
advising it of the identity of the Independent Counsel so selected.  In either
event, Indemnitee or the Company, as the case may be, may, within ten (10) days
after such written notice of selection shall have been given, deliver to the
Company or to Indemnitee, as the case may be, a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined herein, and the objection shall set forth
with particularity the factual basis of such assertion.  Absent a proper and
timely objection, the person so selected shall act as Independent Counsel.  If
such written objection is so made and substantiated, the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit.  If,
within twenty (20) days after the later of submission by Indemnitee of a written
request for indemnification pursuant to Section 10(a) hereof and the final
disposition of the action, suit or proceeding, no Independent Counsel shall have
been selected and not objected to, either the Company or Indemnitee may petition
a court of competent jurisdiction for resolution of any objection which shall
have been made by the Company or Indemnitee to the other’s selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the Court or by such other person as the Court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under
Section 10(a) hereof.  Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 13 of this Agreement, Independent Counsel shall
be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

 

5

--------------------------------------------------------------------------------


 

Section 11.            Presumptions and Effect of Certain Proceedings.

 

(a)           The Secretary of the Company shall, promptly upon receipt of
Indemnitee’s request for indemnification, advise in writing the Board of
Directors or such other person or persons empowered to make the determination as
provided in Section 10 that Indemnitee has made such request for
indemnification.  Upon making such request for indemnification, Indemnitee shall
be presumed to be entitled to indemnification hereunder and the Company shall
have the burden of proof in the making of any determination contrary to such
presumption.  If the person or persons so empowered to make such determination
shall have failed to make the requested indemnification within 60 days after
receipt by the Company of such request, the requisite determination of
entitlement to indemnification shall be deemed to have been made and Indemnitee
shall be entitled to such indemnification, to the fullest extent not prohibited
by law and absent actual and material fraud in the request for indemnification;
provided, however, that such 60-day period may be extended for a reasonable
time, not to exceed an additional thirty (30) days, if the person or persons so
empowered to make the determination with respect to entitlement to
indemnification in good faith requires such additional time to obtain or
evaluate documentation and/or information relating thereto; and provided,
further, that the foregoing provisions of this Section 11 shall not apply (i) if
the determination of entitlement to indemnification is to be made by the
stockholders pursuant to Section 10(a) of this Agreement and if (A) within
fifteen (15) days after receipt by the Company of the request for such
determination the Board has resolved to submit such determination to the
stockholders for their consideration at an annual meeting thereof to be held
within seventy-five (75) days after such receipt and such determination is made
thereat, or (B) a special meeting of stockholders is called within fifteen (15)
days after such receipt for the purpose of making such determination, such
meeting is held for such purpose within sixty (60) days after having been so
called and such determination is made thereat, or (ii) if the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 10(a) of this Agreement.  The termination of any action, suit,
investigation or proceeding described in Section 3 or 4 hereof by judgment,
order, settlement or conviction, or upon a plea of nolo contendere or its
equivalent, shall not, of itself:  (x) create a presumption that Indemnitee did
not act in good faith and in a manner which Indemnitee reasonably believed to be
in or not opposed to the best interests of the Company, and, with respect to any
criminal action or proceeding, that Indemnitee had reasonable cause to

believe that his or her conduct was unlawful; or (y) otherwise adversely affect
the rights of Indemnitee to indemnification except as may be provided herein or
by applicable law.

 

(b)           For purposes of any determination of good faith, Indemnitee shall
be deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Company and/or its affiliates, including
financial statements, or on information supplied to Indemnitee by the officers
of the Company and/or its affiliates in the course of their duties, or on the
advice of legal counsel for the Company and/or its affiliates or on information
or records given or reports made to the Company and/or its affiliates by an
independent certified public accountant or by an appraiser or other expert
selected with the reasonable care by the Company and/or an affiliate thereof. 
The provisions of this Section 11(b) shall not be deemed to be exclusive or to
limit in any way the other circumstances in which the Indemnitee may be deemed
to have met the applicable standard of conduct set forth in this Agreement.

 

(c)           The knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Company or any affiliate thereof shall not be
imputed to Indemnitee for purposes of determining the right to indemnification
under this Agreement.

 

6

--------------------------------------------------------------------------------


 

Section 12.            Advancement of Expenses.  All reasonable expenses
incurred by Indemnitee (including attorneys’ fees, retainers and advances of
disbursements required of Indemnitee) in defending or otherwise participating in
(including as a witness) any civil, criminal, administrative or investigative
action, suit or proceeding shall be paid by the Company in advance of the final
disposition of such action, suit or proceeding, at the request of Indemnitee
within twenty days after the receipt by the Company of a statement or statements
from Indemnitee requesting such advance or advances from time to time (whether
prior to or after final disposition of any action, suit or proceeding).  Such
statement or statements shall reasonably evidence the expenses incurred by
Indemnitee in connection therewith.  The Indemnitee shall qualify for advances
upon the execution and delivery to the Company of this Agreement, which shall
constitute an undertaking by or on behalf of Indemnitee to repay such advances
if it is ultimately determined that Indemnitee is not entitled to be indemnified
against such expenses and costs by the Company as provided by this Agreement or
otherwise.  All advances provided to Indemnitee hereunder shall be unsecured and
interest free, and such advances shall be made without regard to Indemnitee’s
ability to repay the expenses and without regard to Indemnitee’s ultimate
entitlement to indemnification under the other provisions of this Agreement. 
Indemnitee’s entitlement to such expenses shall include those incurred in
connection with any proceeding by Indemnitee seeking an adjudication or award in
arbitration pursuant to Section 13 of this Agreement.  The Company shall have
the burden of proof in any determination under this Section 12.

 

Section 13.            Remedies of Indemnitee in Cases of Determination Not to
Indemnify or to Advance Expenses.  In the event that a determination is made
that Indemnitee is not entitled to indemnification hereunder or if payment has
not been timely made following a determination of entitlement to indemnification
pursuant to Section 10 or 11, or if expenses are not advanced pursuant to
Section 12, Indemnitee shall be entitled to a final adjudication in the Delaware
Court of Chancery.  Alternatively, Indemnitee, at Indemnitee’s option, may seek
an award in arbitration to be conducted by a single arbitrator pursuant to the
rules of the American Arbitration Association, such award to be made within
sixty days following the filing of the demand for arbitration.  The Company
shall not oppose Indemnitee’s right to seek any such adjudication or award in
arbitration or any other claim.  Such judicial proceeding or arbitration shall
be made de novo and Indemnitee shall not be prejudiced by reason of a
determination (if so made) that Indemnitee is not entitled to indemnification. 
If a determination is made or deemed to have been made pursuant to the terms of
Section 10 or 11 hereof that Indemnitee is entitled to indemnification, the
Company shall be bound by such determination and is precluded from asserting
that such determination has not been made or that the procedure by which such
determination was made is not valid, binding and enforceable.  The Company
further agrees to stipulate in any such court or before any such arbitrator that
the Company is bound by all the provisions of this Agreement and is precluded
from making any assertion to the contrary.  If the court or arbitrator shall
determine that Indemnitee is entitled to any indemnification hereunder, the
Company shall, to the fullest extent not prohibited by applicable law, pay all
expenses (including attorneys’ fees and disbursements) actually incurred by
Indemnitee in connection with such adjudication or award in arbitration
(including, but not limited to, any appellate proceedings).

 

Section 14.            Other Rights to Indemnification.  The indemnification and
advancement of expenses (including attorneys’ fees) provided by this Agreement
shall not be

 

7

--------------------------------------------------------------------------------


 

deemed exclusive of any other rights to which Indemnitee may now or in the
future be entitled under any provision of the by-laws, agreement, provision of
the Certificate of Incorporation, as amended, vote of stockholders or
Disinterested Directors, provision of law, or otherwise; provided, however, that
this Agreement supersedes any other Agreement that has been entered into between
the Company and the Indemnitee which has as its principal purpose the
indemnification by the Company of Indemnitee.

 

Section 15.            Attorneys’ Fees and Other Expenses To Enforce Agreement. 
In the event that Indemnitee is subject to or intervenes in any proceeding in
which the validity or enforceability of this Agreement is at issue or seeks an
adjudication or award in arbitration to enforce Indemnitee’s rights under, or to
recover damages for breach of, this Agreement, Indemnitee, if Indemnitee
prevails in whole or in part in such action, shall be entitled to recover from
the Company and shall be indemnified by the Company against, any actual expenses
for attorneys’ fees and disbursements reasonably incurred by Indemnitee,
provided that in bringing the advancement action, Indemnitee acted in good
faith.

 

Section 16.            Duration of Agreement.  This Agreement shall continue
until and terminate upon the later of: (a) six (6) years after the date that
Indemnitee shall have ceased to serve as a director, officer, employee or agent
of the Company or, at the request of the Company, as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust
employee benefit plan or other enterprise or (b) one (1) year after the final
termination of any proceeding then pending in respect of which Indemnitee is
granted rights of indemnification or advancement of expenses hereunder and of
any proceeding commenced by Indemnitee pursuant to this Agreement relating
thereto.  This Agreement shall be binding upon the Company and its successors
and assigns (including any transferee of all or substantially all of its assets
and any successor by merger of operation of law) and shall inure to the benefit
of Indemnitee and Indemnitee’s spouse, assigns, heirs, devises, executors,
administrators or other legal representatives.

 

Section 17.            Severability.  If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever:  (a) the validity, legality and enforceability of the remaining
provisions of this Agreement (including without limitation, all portions of any
paragraphs of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby; and (b) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, all portions of any section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that are not
themselves invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifested by the provision held invalid, illegal or
unenforceable.

 

Section 18.            Identical Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall for all purposes be deemed to
be an original but all of which together shall constitute one and the same
Agreement.  Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.

 

8

--------------------------------------------------------------------------------


 

Section 19.            Headings.  The headings of the sections of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction thereof.

 

Section 20.            Definitions.  For purposes of this Agreement:

 

(a)           “Beneficial Owner” shall have the meaning given to such term in
Rule 13d-3 under the Exchange Act; provided, however, that Beneficial Owner
shall exclude any Person otherwise becoming a Beneficial Owner by reason of the
stockholders of the Company approving a merger of the Company with another
entity.

 

(b)           “Change of Control” of the Company shall mean:

 

(i)            The acquisition by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 40% or more of
either (A) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), any acquisition by any Person
pursuant to a transaction which complies with clause (A) of subsection (iii) of
this definition shall not constitute a Change of Control; or

 

(ii)           Individuals, who, as of the date hereof, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered for purposes of this definition as though such individual was a
member of the Incumbent Board, but excluding, for these purposes, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board of Directors; or

 

(iii)          The consummation of a reorganization, merger or consolidation
involving the Company or any of its subsidiaries, or the sale, lease or other
disposition of all or substantially all of the assets of the Company and its
subsidiaries, taken as a whole (other than to an entity wholly owned, directly
or indirectly, by the Company) (each, a “Corporate Transaction”), in each case,
unless, following such Corporate Transaction, (A) all or substantially all of
the individuals and entities who were the beneficial owners of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Corporate Transaction beneficially own, directly or indirectly, more
than 60% of, respectively, the then outstanding shares of

 

9

--------------------------------------------------------------------------------


 

common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the Resulting Corporation in substantially the same proportions as
their ownership, immediately prior to such Corporate Transaction, of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, and (B) at least a majority of the members of the board of
directors of the Resulting Corporation were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board of Directors, providing for such Corporate Transaction.

 

(c)           “Corporate Status” shall mean the status of a person who is or was
a director, officer, employee, agent or fiduciary of the Company or any
majority-owned subsidiary or of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise that such person is or
was serving at the request of the Company.

 

(d)           “Disinterested Director” shall mean a director of the Company who
is not or was not a party to the action, suit, investigation or proceeding in
respect of which indemnification is being sought by Indemnitee.

 

(e)           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

(f)            “Independent Counsel” means a law firm, or a member of a law
firm, that is experienced in matters of corporation law and neither presently
is, nor in the past five years has been, retained to represent:  (i) the Company
or Indemnitee in any matter material to either such party (other than with
respect to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to the proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.  The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel referred to above and to fully indemnify such counsel
against any and all expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.

 

(g)           “Person” shall mean any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act.

 

(h)           “Resulting Corporation” means (1) the Company or its successor, or
(2) if as a result of a Corporate Transaction the Company or its successor
becomes a subsidiary of another entity, then such entity or the parent of such
entity, as applicable, or (3) in the event of a Corporate Transaction involving
the sale, lease or other disposition of all or substantially all of the assets
of the Company and its subsidiaries, taken as a whole, then the

 

10

--------------------------------------------------------------------------------


 

transferee of such assets or the parent of such transferee, as applicable, in
such Corporate Transaction.

 

Section 21.            Modification and Waiver.  No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto.  No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

 

Section 22.            Notice by Indemnitee.  (a)  Indemnitee agrees promptly to
notify the Company in writing upon being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
matter which may be subject to indemnification covered hereunder, either civil,
criminal, administrative, investigative or otherwise, provided, however, that
the failure to so notify the Company will not relieve the Company from any
liability it may have to Indemnitee except to the extent that such failure
materially prejudices the Company’s ability to defend such claim.  With respect
to any such action, suit, proceeding, inquiry or investigation as to which
Indemnitee notifies the Company of the commencement thereof:

 

(i)            The Company will be entitled to participate therein at its own
expense; and

 

(ii)           Except as otherwise provided below, to the extent that it may
wish, the Company jointly with any other indemnifying party similarly notified
will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee.  After notice from the Company to Indemnitee of its
election so to assume the defense thereof, the Company will not be liable to
Indemnitee under this Agreement for any legal or other expenses subsequently
incurred by Indemnitee in connection with the defense thereof other than
reasonable costs of investigation or as otherwise provided below.  Indemnitee
shall have the right to employ Indemnitee’s own counsel in such action, suit,
proceeding, inquiry or investigation, but the fees and expenses of such counsel
incurred after notice from the Company of its assumption of the defense thereof
shall be at the expense of Indemnitee and not subject to indemnification
hereunder unless (x) the employment of counsel by Indemnitee has been authorized
by the Company; (y) in the reasonable opinion of counsel to Indemnitee there is
or may be a conflict of interest between the Company and Indemnitee in the
conduct of the defense of such action; or (z) the Company shall not in fact have
employed counsel to assume the defense of such action, in each of which cases
the fees and expenses of counsel shall be at the expense of the Company.

 

(b)           Neither the Company nor the Indemnitee shall settle any claim
without the prior written consent of the other (which shall not be unreasonably
withheld).

 

Section 23.            Notices.  All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed or if (b) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed:

 

11

--------------------------------------------------------------------------------


 

(i)            If to Indemnitee, to the address set forth below his or her
signature.

 

(ii)           If to the Company to:

 

Exterran Corporation

4444 Brittmoore Road

Houston, TX  77041

Attn:  Chief Executive Officer

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 

Section 24.            Contribution.  To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Indemnitee for any reason whatsoever, the Company, in lieu of
indemnifying Indemnitee, shall contribute to the amount incurred by Indemnitee,
whether for judgments, fines, penalties, excise taxes, amounts paid or to be
paid in settlement and/or for expenses, in connection with any claim relating to
an indemnifiable event under this Agreement, in such proportion as is deemed
fair and reasonable in light of all of the circumstances of such action, suit or
proceeding in order to reflect (i) the relative benefits received by the Company
and Indemnitee as a result of the event(s) and/or transaction(s) giving cause to
such action, suit or proceeding; and/or (ii) the relative fault of the Company
(and its directors, officers, employees and agents) and Indemnitee in connection
with such event(s) and/or transaction(s).

 

Section 25.            Governing Law; Consent to Jurisdiction.  The parties
agree that this Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. Except with respect to any arbitration commenced by
Indemnitee pursuant hereto, the Company and Indemnitee hereby irrevocably and
unconditionally (i) consent to the exclusive jurisdiction and venue of the
federal and state courts located in Houston, Texas, for any action or proceeding
arising out of or in connection with this Agreement, and agree that any such
action or proceeding shall not be heard in any other state or federal court in
the United States of America or any court in any other country, (ii) waive any
objection to the laying of venue of any such action or proceeding in any such
federal or state court located in Houston, Texas, (iii) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in any
such court has been brought in an improper or inconvenient forum, (iv) waive the
right to trial by jury in any such action or proceeding, and (v) consent to
service of process by first class certified mail, return receipt requested,
postage prepaid, to the address at which such party is to receive notice in
accordance with Section 23.

 

Section 26.            Enforcement.

 

(a)           The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve as a director, officer, employee or agent of the
Company (or, at the request of the Company, as a director, officer, employee or
agent of another corporation, partnership, joint

 

12

--------------------------------------------------------------------------------


 

venture, trust employee benefit plan or other enterprise), and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving the
Company in such capacity.

 

(b)           This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof; provided, however,
that this Agreement is a supplement to and in furtherance of the Certificate of
Incorporation of the Company, the Bylaws and applicable law, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder.

 

Section 27.            Miscellaneous.    Use of the masculine pronoun shall be
deemed to include usage of the feminine pronoun where appropriate.  The headings
of the paragraphs of this Agreement are inserted for convenience only and shall
not be deemed to constitute part of this Agreement or to affect the construction
thereof.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

 

EXTERRAN CORPORATION

 

 

 

By:

 

 

Name:

Mark R. Sotir

 

Title:

Executive Chairman

 

 

 

[INDEMNITEE]

 

 

 

 

 

(Signature)

 

 

 

Address:

 

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------